Citation Nr: 0518680	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  02-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 12, 2001, 
for an evaluation of 70 percent for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the Department of 
Veterans' Affairs (VA) Regional Office in Portland, Oregon, 
that increased the veteran's evaluation for PTSD from 50 to 
70 percent disabling, effective July 12, 2001.  The veteran 
disagrees with the effective date assigned.  This matter was 
previously before the Board in November 2003 at which time it 
was REMANDED to the RO in compliance with due process 
requirements.


FINDINGS OF FACT

1.  The veteran filed an informal claim for service 
connection for PTSD in March 2000.

2.  In May 2001, the RO granted service connection for PTSD 
and assigned a 50 percent rating, effective in March 2000.  

3.  On July 12, 2001, the veteran filed a claim for an 
increased rating for his PTSD.

4.  In May 2002, the RO increased the veteran's evaluation 
for his PTSD to 70 percent disabling, effective July 12, 
2001.

5.  There is no evidence that, prior to July 12, 2001, the 
veteran filed a claim for an increased rating for his PTSD, 
and no evidence that at any point during the year prior to 
July 12, 2001, the veteran's PTSD was 70 percent disabling.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July l2, 2001, for a 70 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a claim for an increased rating for the 
veteran's service-connected PTSD was filed in July 2001.  
Review of the evidence of record reveals that the claimant 
received a notice letter apprising him of the type of 
evidence necessary to substantiate his claim for an 
increased rating in March 2002.  Thereafter, in May 2002, 
the RO granted an increased rating, to 70 percent, for the 
veteran's PTSD effective in July 2001.  The VA General 
Counsel, in a precedential opinion, has indicated that 
38 U.S.C.A. § 5103(a) notice is not required upon receipt of 
a Notice of Disagreement raising a new issue like the one 
raised here.  See VAOPGCPREC 8-2003.  Furthermore, the RO 
subsequently provided VCAA notice to the veteran regarding 
the earlier effective date issue in letters dated in April 
2004 and November 2004.

VA has fulfilled its duty to notify the claimant in this 
case.  In the April and November 2004 letters, as well as the 
September 2002 statement of the case and May 2005 
supplemental statement of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the April and November 2004 letters implicitly notified 
the claimant of the need to submit any pertinent evidence in 
his possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim and has afforded the 
veteran VA examinations.  The claimant was also provided with 
the opportunity to attend a hearing, but declined.  The 
claimant has not indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In March 2000, the veteran filed an informal claim for 
service connection for PTSD.  He stated that he had been seen 
at the Portland Outpatient Clinic in approximately 1985 for 
PTSD.

Outpatient records dated as early as May 2000 are on file 
from the Port Vet Center and reflect diagnoses of PTSD.  
According to these records, the veteran initially sought 
services at the Vet Center in 1985 after seeing the movie 
"Platoon."  However, after being asked to undergo extensive 
testing at that time, he stopped going to the center.  
Counseling records in 2000 show that the veteran was 
depressed and tearful at times and experienced intrusive 
memories of Vietnam.  He did not have any suicidal ideation.  
Certain events reportedly trigger his PTSD symptoms, 
including an incident in July 2000 when he witnessed his dog 
get fatally attacked by another dog, and hearing a helicopter 
flying overhead.  A phone call from the veteran's spouse to 
the Vet Center in August 2000 revealed that the veteran was 
very reactive to Vietnam-related triggers at that time.  She 
reported that he had curled up in a fetal position when a 
helicopter flew over.  She said that in the past the veteran 
had always been able to go to work, but that that was the 
first time he had missed work for other than physical 
illnesses/injuries.  

During a VA PTSD examination in April 2001, the veteran 
complained of sleep difficulty, nightmares, and intrusive 
recollections of Vietnam.  He said this sometimes distracted 
him from his job as a painter, but he was able to stay 
focused.  The veteran complained of feelings of sadness and 
said he liked to drink at night to relax.  He had not been 
involved in alcohol or drug treatment and had never been 
psychiatrically hospitalized.  The examiner noted that the 
veteran appeared highly anxious and found it difficult to 
trust other people.  On examination the veteran was clean and 
casually dressed.  He appeared highly anxious and shifted in 
his seat, tremored and stammered.  His agitation and 
restlessness increased when he talked about his Vietnam 
trauma and etiologic and physiologic re-activity to triggers 
which reminded him of Vietnam.  He was cooperative and 
polite, although "highly wound" and appeared tense.  His 
thoughts were clear, logical and sequential.  He denied 
suicidal and homicidal ideation and intention.  Affect was 
anxious and his mood appeared dysphoric.  Cognitive 
functioning appeared grossly intact with the exception that 
his anxiety appeared to cause mild distraction and 
inattention.  He had been with his wife for 10 years and had 
worked as a painter for one contractor for 15 years.  He 
worked full-time.  He reportedly completed his job duties, 
but turned down several promotions because of fears of having 
intrusive recollections if he gave up his daily routine.  The 
examiner diagnosed the veteran as having PTSD, moderate, with 
associated depression, and assigned him a global assessment 
of functioning score (GAF) of 52.  The examiner stated that 
the veteran suffered moderately severe signs of PTSD that 
caused vocational and social impairment.  He added that the 
veteran was socially isolated and avoided promotions at work 
because of his need to maintain a routine that was 
comfortable.  He said the veteran experienced increased 
anxiety, inattention and intrusive memories of Vietnam when 
out of his routine.  

In May 2001, the veteran was referred to a VA mental health 
clinic by the Vet Center for a medication evaluation.  During 
an initial assessment, the veteran reported low mood, 
anxiety, and increased PTSD symptoms.  He also complained of 
sleep difficulty due to anxiety, panic attacks, and having a 
phobia of helicopters.  The May 2001 examination report 
indicates that the veteran was a supervisor of a painting 
crew.  He was assessed as having PTSD, chronic, and assigned 
a global assessment of functioning score (GAF) of 75. 

In a May 2001 rating decision, the RO granted the veteran's 
claim for service connection for PTSD, and assigned a 50 
percent rating, effective March 23, 2000.  

On July 12, 2001, the veteran filed a claim for an increased 
evaluation for his service-connected PTSD stating the 
disability had worsened since his last examination.

During a May 2002 VA examination, the veteran reported being 
unable to return to work after the United States began 
bombing Afghanistan in October 2001.  He reported thinking 
about Vietnam 10-15 times a day and had nightmares of Vietnam 
at least four nights a week.  He reported a daily problem 
with irritability.  On examination the veteran was 
cooperative, casually dressed and adequately groomed.  He was 
oriented times three and denied past difficulty with 
homicidal, suicidal or psychotic ideation.  He complained of 
suffering from chronically dysphoric and anxious moods and 
displayed a restricted range of affect.  There was no 
evidence of delusions, hallucinations or of significant 
cognitive impairment.  The examiner noted that the veteran 
met the DSM-IV criteria for chronic severe PTSD and dysthymic 
disorder secondary to PTSD.  He also noted that the veteran 
suffered from severe social, industrial and emotional 
impairment, and warranted serious consideration for a 
significant increase in his service-connected disability 
rating of PTSD and depression.  He was also found to be 
unemployable due to his PTSD.  He was assigned a GAF score of 
40.

In a May 2002 rating decision, the RO increased the veteran's 
evaluation for PTSD to 70 percent disabling, effective July 
12, 2001.

In the Notice of Disagreement dated in May 2002, the 
veteran's representative contended on behalf of the veteran 
that he should have been granted a higher evaluation for PTSD 
from the date of his original claim, in March 2000.  He also 
"invite[d]" the RO to consider a stated rating to the 
original decision.

In a September 2002 rating decision, the RO granted the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability effective October 9, 2001.



III.  Analysis

The veteran asserts that the effective date for the 
assignment of a 70 percent evaluation for his PTSD should 
date back to his initial claim for service connection for 
this disability, in March 2000.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period. 38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

In this case, the RO initially granted the veteran's March 
2000 claim for service connection for PTSD in May 2001, and 
assigned him a 50 percent rating, effective the date of his 
initial March 2000 claim.  The veteran did not initiate a 
timely appeal of the May 2001 decision and that decision is 
therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Thus, the veteran's representative's 
request that VA consider this a staged rating claim back to 
the March 2000 initial claim is not feasible since he did not 
timely appeal the May 2001 decision.  Id; Fenderson v. West, 
12 Vet. App 119 (1999).  The Board is cognizant of the fact 
that the veteran's July 2001 claim for an increased rating 
was filed within one year of the May 2001 decision, see 
38 C.F.R. § 20.302; however, this cannot be construed as a 
Notice of Disagreement to the May 2001 decision since the 
veteran did not express disagreement with the May 2001 
decision nor did he indicate a desire for appellate review.  
See 38 C.F.R. § 20.201.  Rather, the veteran's reason for 
requesting an increased rating in July 2001 was that his PTSD 
had worsened since his last examination.  

Accordingly, the May 2001 rating decision is considered final 
and since new claims for an increase may not be adjudicated 
on the same factual basis as existed when the prior final 
rating decisions were entered, the Board must look to claims 
filed after the May 2001 decision.  See 38 U.S.C.A. § 
7105(a)-(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.1103 (2004).  

The earliest evidence on file following the May 2001 rating 
decision that the veteran filed a claim for an increased 
rating for his PTSD is his July 12, 2001, claim.  In other 
words, the claims file is devoid of any evidence and/or claim 
that was submitted subsequent to the May 2001 rating 
decision, but prior to the July 12, 2001, claim.  Thus, 
having determined July 12, 2001, as the pertinent date of the 
veteran's increased rating claim for his PTSD following the 
May 2001 decision, the Board must now look to see if there is 
any evidence on file showing that it is factually 
ascertainable during the year preceding the July 2001 claim 
that his service-connected PTSD met the criteria for a 70 
percent rating.  

The criteria for PTSD evaluations (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004)) provides for a 50 percent 
rating for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 71 and 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning.  

The medical evidence applicable to the year preceding the 
veteran's July 2001 claim includes treatment records from the 
Vet Center (dated from May 2000 to December 2000) a VA PTSD 
examination report dated in April 2001, and pertinent VA 
outpatient records beginning in May 2001.  Based on the 
evidence, the Board finds that the veteran's PTSD 
symptomatology did not meet the criteria for a 70 percent 
schedular rating during the year preceding his July 12, 2001, 
claim.  In April 2001, the veteran was assessed by a VA 
examiner as having moderate PTSD and was assigned a GAF of 52 
which is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  While findings during the April 2001 examination 
show that the veteran was highly anxious and his mood 
appeared dysthymic, it does not show suicidal ideation, 
obsessional rituals, speech intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, spatial disorientation or neglect of personal 
appearance and hygiene.  In fact, the veteran was clean and 
casually dressed for his April 2001 VA examination, his 
speech was clear and logical, and he denied homicidal and 
suicidal ideation.  Vet Center treatment records also note 
that the veteran was not suicidal.  Both the April 2001 
examination report and the Vet Center counseling records note 
that the veteran was working full time.  In fact, a Vet 
Center record notes that the veteran missed work for the 
first time due to his PTSD in August 2000.  Moreover, the GAF 
of 75 that the veteran was assigned at a VA mental health 
clinic in May 2001 is indicative of no more than slight 
impairment in social, occupational, or school functioning.    

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than July 12, 2001, for the 
assignment of a 70 percent evaluation for PTSD.


ORDER

Entitlement to an effective date earlier than July 12, 2001, 
for the assignment of a 70 percent evaluation for PTSD is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


